      Case 2:20-mj-09119-ESW Document 42 Filed 06/16/20 Page 1 of 1




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar #4823373
     Asst. Federal Public Defender
 6   Attorney for Defendant
     jami_johnson@fd.org
 7
                     IN THE UNITED STATES DISTRICT COURT
 8
                                 DISTRICT OF ARIZONA
 9
10   United States of America,                       No. 2:20-mj-09119-ESW
11                Plaintiff,
                                                NOTICE OF APPEARANCE AS
12         vs.                                        CO-COUNSEL
13   Austin Ryan Steinbart,
14                Defendant.
15
           Undersigned counsel hereby gives Notice that she will be representing the
16
     defendant as co-counsel in the above captioned matter.
17
           Respectfully submitted: June 16, 2020.
18
                                     JON M. SANDS
19
                                     Federal Public Defender
20
21
                                     s/Jami Johnson
22                                   JAMI JOHNSON
23                                   Asst. Federal Public Defender
24
25
26
27
28
